Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-10, 21, and 22 is not disclosed or taught by the prior art with a rotor comprising a vane rigidly coupled to the tape reel such that the rotor spins along with the tape reel during retraction of the elongate tape blade along with the remaining limitations of the claims and as stated in applications arguments.
The device as claimed in claims 11-18 is not disclosed or taught by the prior art with a speed control device coupled to the tape reel, wherein an outer diameter of the speed control device is within 5% of an outer diameter of the tape reek wherein the speed control device converts rotational energy of the reel to movement of a fluid within the housing along with the remaining limitations of the claims and as stated in applications arguments.
The device as claimed in claims 19 and 20 is not disclosed or taught by the prior art with a stator non-rotationally fixed within the housing and opposing the rotor along with the remaining limitations of the claims and as stated in applications arguments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855